Citation Nr: 1725824	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement a retroactive pension adjustment for the calendar year of 2008, for accrued benefit purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2012, Appellant testified before a RO Decision Review Officer (DRO).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in January 2009. 

2.  Appellant is the child of the Veteran and was born in July 1959.

3.  The Veteran had no claims for VA benefits pending at the time of his death. 


CONCLUSION OF LAW

The criteria for an award of accrued benefits are not met.  38 U.S.C.S. §§ 1110, 5103A, 5107, 5121 (LexisNexis 2017); 38 C.F.R. §§ 3.151, 3.152, 3.155, 3.159, 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2009, Appellant filed an application for accrued benefits.  Appellant is the daughter of the Veteran.  In the application, she contended entitlement to a retroactive adjustment of her father's regular aid and attendance pension benefits for the calendar year 2008. 

In order to be eligible for any of the benefits sought, the appellant must be the child of a veteran under VA regulations.  See 38 U.S.C.S. § 1310(a) (VA shall pay dependency and indemnity compensation to 'children' of a veteran in certain circumstances) (LexisNexis 2017); 38 U.S.C.S. § 1318  (VA shall pay dependency and indemnity compensation to 'children' of a veteran in certain circumstances) (LexisNexis 2017); 38 U.S.C.S. § 1542  (VA shall pay pension to 'child' of a deceased veteran in certain circumstances) (LexisNexis 2017); 38 U.S.C.S. § 5121(a)(2)(B) (VA shall pay accrued benefits to 'children' of a veteran in certain circumstances) (LexisNexis 2017).

In order to be considered a child for purposes of any of the above benefits, a person must be: 1) unmarried and under the age of eighteen years; 2) before attaining the age of eighteen years, permanently incapable of self-support; or, 3) after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), pursuing a course of instruction at an approved educational institution.  38 U.S.C.S. § 101(4)(A) (LexisNexis 2017); 38 C.F.R. §§  3.57, 3.1000(d)(2).  The person must also be a legitimate child, a legally adopted child, a stepchild who is a member of the Veteran's household or was a member at the time of the Veteran's death, or an illegitimate child (in certain circumstances).  38 U.S.C.S. § 101(4)(A); 38 C.F.R. §§  3.57, 3.1000(d)(2).

Appellant filed an Application for Accrued Amounts Due to a Deceased Beneficiary.  In the application, she reported her date of birth as July 2, 1959.  There is no evidence or argument that Appellant was permanently incapable of self-support prior to or on her eighteenth birthday.  As Appellant was over the age of eighteen when her father died in January 2009, she does not meet the criteria for consideration as a child of the veteran and there is no legal entitlement to accrued benefits.  38 U.S.C.S. § 101(4)(A); Sabonis, 6 Vet. App. at 430; 38 C.F.R. §  3.57. 

Also, the Board briefly addresses the merits of Appellant's claim.  Accrued benefits are defined as "periodic monetary benefits... authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.S. § 5121(a); 38 C.F.R. 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000(c).  In this case, Appellant's claim was timely filed as her father died in January 2009, and the Appellant's claim was filed in April 2009.  

However, the record reflects that there were no claims pending at the time of Appellant's father's death in 2009; there was no unrated medical evidence in the claims file at the time of his death; and he was not entitled to any unpaid benefits at the time of his death.  Thus, the claim for accrued benefits must be denied.  A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5).

The Board is sympathetic to the Appellant and the significant loss of her father.  The Board is, however, bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.S. §§ 503, 7104(c) (LexisNexis 2017). No equities, no matter how compelling, can create a right to 






payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to accrued benefits is denied. 




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


